Citation Nr: 0721806	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  99-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for mild 
obstructive lung disease, evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for residuals of fracture of the distal phalanx, right 
thumb.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In January 2006, this matter was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain 
additional treatment records, obtain medical examinations, 
and for due process concerns.  Those actions completed to the 
extent possible, the matter has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for VA 
pulmonary examinations scheduled in March, April, and May 
2006.  

2.  Without good cause, the veteran failed to report for a VA 
examination of his right thumb scheduled in March 2006.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA pulmonary 
examinations requires that the claim for an increased rating 
be denied.  38 C.F.R. § 3.655(b) (2006).

2.  The veteran's failure to report for a VA examination of 
his right thumb requires that the claim for an increased 
rating be denied.  38 C.F.R. § 3.655(b) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In general VCAA notice must be provided to the veteran prior 
to the initial adjudication.  Id. at 120.  However, in cases 
where the initial adjudication occurred prior to enactment of 
the VCAA, as in this case, VA does not err by failure to 
provide notice prior to the initial adjudication, but the 
veteran does have a right to content-complying notice and 
subsequent process.  Id.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided the veteran with the content of VCAA notice by 
means of a letter from the AMC to the RO in July 2006.  The 
veteran was provided notice as to assignment of disability 
ratings and effective dates.  This notice of assignment of 
disability ratings sufficiently informed him of the 
requirements for higher disability ratings.  He was told of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content of 
this notice complied with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has not been 
prejudiced by the timing of this notice because he has had 
sufficient opportunity to participate effectively in the 
processing of his claims.  Furthermore, the basis of denial 
of the veteran's claims is his failure to report for 
scheduled VA examinations without good cause shown.  In the 
body of the Board's January 2006 Remand he was specifically 
notified of the consequences of doing so.  This notice was 
provided prior to scheduling of these examinations.  VA 
afforded the veteran process subsequent to the July 2006 
letter by issuance of the September 2006 supplemental 
statement of the case.  Therefore, the veteran has not been 
prejudiced by the timing of VCAA notice.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  The 
veteran was afforded VA examinations in May 2000 for his 
disabilities of the lungs and thumb and in July 2003 for his 
disability of the lungs.  He was scheduled for additional 
necessary examinations on several occasions.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  





Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The veteran failed to report for VA respiratory examination 
in September 2002 and for VA hand, thumb, and finger 
examinations in September 2002 and August 2003.  He reported 
for VA respiratory examination in July 2003, but failed to 
report for necessary chest x-ray and pulmonary functions 
tests in conjunction with that examination.

In October 2005, the veteran's representative requested that 
the case be remanded, as the veteran's PFTs and x-rays were 
all prior to 2000.  It was requested that the veteran be 
afforded a current VA examination.

Accordingly, in January 2006 the Board remanded the veteran's 
claims on appeal for medical examinations.  The remand stated 
that failure to report for a VA examination scheduled in 
conjunction with a claim for an increase, without good cause, 
shall include denial of the claim, citing 38 C.F.R. § 3.655.  
In the September 




2006 supplemental statement of the case, the text of this 
regulation was provided to the veteran.  

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjuction with a 
claim for an increased rating, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a).  

A detail of compensation and pension examination report, 
printed in January 2006, indicates that joint and pulmonary 
examinations were open and requested on January 21, 2006.  Of 
record are letters addressed to the veteran's address of 
record notifying him of scheduled examinations.  A letter 
dated in January 2006 notified the veteran to report to a VA 
medical facility for compensation and pension examination on 
March 17, 2006, at 12:30 P.M. and 1:15 P.M., respectively.  A 
letter dated in March 2006 notified the veteran to report to 
the orthopedic clinic for a compensation and pension 
examination on March 24, 2006, at 4:00 P.M.  A letter dated 
in March 2006 notified the veteran to report for a 
compensation and pension examination on April 20, 2006 at a 
VA facility.  A letter dated in April 2006, notified the 
veteran to report for a compensation and pension examination 
on May 6, 2006 at a VA facility.  

A copy of the January 2006 Compensation and Pension 
Examination Request form for medical examinations of the 
pulmonary and skeletal systems contains several handwritten 
annotations, obviously dated after January 2006.  These 
annotations indicate that the veteran failed to report for 
pulmonary function tests on February 14 and on March 14 and 
March 30.  Another notation indicates that the veteran 
rescheduled his examination date twice with a given physician 
and wanted to see another physician.  This note also 
indicates that VA informed the veteran that VA would not be 
able to reschedule this new appointment with "VHR" if he 
fails to report.  An annotation dated in May indicates that 
the veteran did not report for an examination scheduled for 
May 6.  It is reasonable to assume all dates are in 2006.  

A July 2006 letter, from the AMC to the veteran, indicates 
that the veteran was scheduled for appointments on two dates 
in March 2006, one date in April 2006, and one date in May 
2006, and failed to report for these examinations.  

As the evidence shows, the veteran failed to report for 
scheduled examinations for his disabilities on appeal and he 
was specifically apprised of the consequences of failing to 
report without good cause shown.  His request for a different 
examiner is not good cause for failing to report.  The Board 
is aware that, in March 2004, the veteran was determined to 
be incompetent to handle disbursement of funds.  However, 
this status is not of the same character as the examples 
provided by 38 C.F.R. § 3.655 for good cause.  The Board 
finds that this status does not constitute good cause for his 
failure to report for VA examinations.  Further, the veteran 
failed to report for several VA examinations scheduled 
between February and May 2006; however, during the same time 
period he reported for VA outpatient treatment on February 3 
and March 6, 2006.  This clearly demonstrates that he was 
able to keep appointments.

By the use of the word "shall", 38 C.F.R. § 3.655(b) does 
not leave the Board discretion in adjudicating a claim for 
increase where the veteran has failed to report for scheduled 
examinations without good cause shown.  Because the law is 
dispositive in this case, the claims must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Finally, a report of contact dated in July 2006 noted that 
the veteran wanted to reschedule his VA examinations.  He has 
failed to report for no less then seven VA examinations in 
conjunction with his claims.  As discussed above, a prior 
request to reschedule has been granted, for which he failed 
to report in May 2006.  In April 2006, he was informed that 
VA would not be able to reschedule a new appointment if he 
failed to report.  He has offered no explanation for his 
previous failures to report.  The case was remanded in 
January 2006 to allow the veteran an opportunity to report 
for examination, in light of his previous failures to report 
in 2002 and 


2003.  The Board finds that a second remand to schedule VA 
examinations is not warranted.  


ORDER

Entitlement to an increased disability rating for mild 
obstructive lung disease, evaluated as 10 percent disabling 
is denied.  

Entitlement to an increased (compensable) disability rating 
for residuals of fracture of the distal phalanx, right thumb 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


